PER CURIAM.
The Florida Bar petitioned us for a notice to show cause directed to Respondent Max I. Ossinsky, alleging he had practiced law in violation of this Court’s suspension order appearing in The Florida Bar v. Ossinsky, Fla.1971, 255 So.2d 526.
The Respondent, Max I. Ossinsky, has filed a response to the notice to show cause *127in which he alleges certain matters and things in avoidance of the allegations of The Florida Bar in its petition for notice to show cause.
The petition for notice to show cause and the response thereto present issues of law and fact requiring an evidentiary hearing in this matter.
The hearing shall be confined to specific charges or allegations of violations of the suspension order contained in the Bar’s Petition for the notice to show cause, and no others.
It is therefore ordered that Honorable P. B. Revels, Circuit Judge (Ret.) be and he is appointed as Commissioner to hold an appropriate evidentiary hearing in this matter and to report his findings and recommendations to this Court at the earliest convenient date.
It is so ordered.
ROBERTS, C. J., and ERVIN, CARLTON, ADKINS, BOYD and McCAIN, JJ., concur.